MEMORANDUM **
Elvia Zuniga Espinoza seeks review of a Board of Immigration Appeals (BIA) order denying her motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s denial of petitioner’s motion to reopen, which introduced further evidence of hardship to her United States citizen children. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006) (“Section 1252(a)(2)(B)(i) ... bars jurisdiction where the question presented is essentially the same discretionary issue originally decided”).
Our conclusion that we lack jurisdiction to review the BIA’s denial of reopening forecloses petitioner’s argument that the BIA denied her due process by failing to meaningfully review and analyze the issues raised in the motion. See Fernandez, 439 F.3d at 603-04; Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1167 (9th Cir.2004) (explaining that cancellation is a discretionary form of relief in which a petitioner has no due process rights regarding the denial thereof).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.